               Case 2:19-cr-00029-JAM Document 105 Filed 07/26/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 VERONICA M.A. ALEGRÍA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-0029-2 JAM

11                                 Plaintiff,            ORDER SEALING DOCUMENTS AS SET FORTH
                                                         IN GOVERNMENT’S NOTICE
12                          v.

13   CHRISTINA VANBEEK,

14                                Defendant.

15

16           Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s

17 Request to Seal, IT IS HEREBY ORDERED that the five-page document pertaining to defendant

18 Christina Vanbeek and government’s Request to Seal shall be SEALED until further order of this Court.

19           It is further ordered that access to the sealed documents shall be limited to the government and

20 counsel for the defendant.

21           The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

22 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

23 the government’s request, sealing the government’s submission serves a compelling interest. The Court

24 further finds that, in the absence of closure, the compelling interests identified by the government would

25 be harmed.

26 //

27 //

28 //


        ORDER SEALING DOCUMENTS AS SET FORTH IN           1
        GOVERNMENT’S NOTICE
             Case 2:19-cr-00029-JAM Document 105 Filed 07/26/21 Page 2 of 2

 1         In light of the public filing of its request to seal, the Court further finds that there are no

 2 additional alternatives to sealing the government’s motion that would adequately protect the compelling

 3 interests identified by the government.

 4

 5    Dated: July 23, 2021                              /s/ John A. Mendez
 6                                                      THE HONORABLE JOHN A. MENDEZ
                                                        UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN              2
      GOVERNMENT’S NOTICE
